CLAYTON, Justice,
concurring.
I concur with Chief Justice Dies’ opinion wherein it is concluded the the City is not entitled to a certificate of public convenience and necessity under the provisions of Sec. 53 of PURA. It is clear that the “grandfather” certificate under Sec. 53 of the Act can only be granted to a “public utility,” and the City is not such a “public utility.”
Sec. 3(c) of PURA, in defining the term “public utility,” expressly exempts therefrom a municipal corporation. Sec. 3(c)(4) further provides that the term “public utility” includes “any municipally owned gas or electric utility ... and does not include any other municipally owned utility unless otherwise provided in this Act.”
The authority of PUC to grant a “merit” certificate is controlled by the provisions and applicability of Sec. 50 of the Act (PURA). A “grandfather” certificate is authorized by the provisions of Sec. 53. Sec. 50(1) requires a “merit” certificate for a “public utility,” but that term does not include a municipality. Therefore, the City in the case at bar cannot obtain a certificate pursuant to Sec. 50(1). Sec. 50(2) provides that a “retail public utility” must obtain a “merit certificate” before it is authorized to “furnish ... utility service to any area to which retail utility service is being lawfully furnished by another retail public utility....” A “retail public utility” means and includes a municipality according to the express terms of Sec. 49 of the Act. Since the acts of the City in our case are such as to come within the provisions and applicability of Sec. 50(2) of the Act, it follows that the City must obtain a “merit” certificate pursuant to the provisions relating to the filing and hearing under Sec. 54. Sec. 53, the “grandfather certificate” section of the Act, applies only to a “public utility” and not to a “retail public utility.”
The Legislature has made a distinction between a “retail public utility” and a “public utility.” With reference to the term “retail public utility” the Legislature has specifically provided that such term includes a municipality, and the term “public utility” specifically excludes a municipality. The City is only entitled to a “merit certificate” under Sec. 50(2) and is not entitled, as a “public utility,” to a “grandfather” certificate under the provisions of Sec. 53.